Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Amendment
1.	This office action is responsive to communication(s) filed on 2/16/2022.
2.	Claims 1-20 are presented for examination.
3.	The terminal disclaimer filed in this patent application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
4.	Applicant's arguments with respect to the remarks have been considered but have not been found persuasive. Therefore, all claims that are still rejected for the same reason as set forth in the previous Office action that are provided below for your convenience
5.	Claims 1-2, 5-6, 9-12, 15-16 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Cohen et al. US Pub. No. 20090228739 (previous cited).
	As per claim 1, 5-6, 11 and 15-16, Figs. 1C and 2B of Cohen is directed to a memory system comprising: a nonvolatile semiconductor memory device (150) including a memory cell (Fig. 1A), and a control circuit (170) configured to: cause the nonvolatile semiconductor memory device to execute a first read operation to the memory cell with a first voltage (RV01), cause, after the first read operation, the nonvolatile semiconductor memory device to execute a second read operation to the memory cell with a second voltage (RV00, the second voltage being different (Fig. 2C) from the first voltage, record data (par. 47 or 50) related to the second voltage, and cause, after the second read operation, the nonvolatile semiconductor memory device to execute a third read operation with a third voltage (RV10)  that is based on the recorded data related to the second voltage, the third voltage being different (Fig. 2C) from the first voltage and the second voltage.
	As per claims 2 and 12, Fig. 5 of Cohen discloses wherein the control circuit is configured to: cause the nonvolatile semiconductor memory device to execute the second read operation in a case 
	As per claims 9 and 19, paragraph 53 of Cohen discloses wherein the control circuit is configured to record the data related to the second voltage in a case where the second voltage is set based on a standing time (due to random access or operating lifetime, par 55) of the nonvolatile semiconductor memory device.
	As per claims 10 and 20, paragraph 45 of Cohen discloses wherein the control circuit is configured to record the data related to the second voltage in a case where the second voltage is set based on at least one of a write count, an erase count, and a read count.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claims 7 and 17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cohen et al. US Pub. No. 20090228739 (previous cited) in view of Honma et al. US Pub. No. 20080123408 (previous cited).
	Cohen discloses all the subject matter except for silence about wherein the time of the first read operation is different from the time of the second read operation by one of changing a precharge voltage of a sense node of the memory cell and changing the number of times of sense. However, Figs. 10-11 and paragraph 85 of Honma disclose these limitations. It would have been obvious to a person of 
	Response to Arguments
8.	Applicant argues, “Applicant respectfully submits that Cohen does not mention using RVO2 after the read operation using RVO1, or using RV03 after the read operation using RVO2. Thus, Applicant respectfully submits that Cohen fails to disclose the above features (a) to (d).” The Examiner respectfully disagrees with this statement, because the read operation from a stored location with a multi levels of a memory cell is identical as verifying program/erase or after the program/erase completion as understood by those skilled in the art; and the read operation would be in sequence. For example, Cohen discloses in paragraph 192 “the read operation is usually performed in "blocks" of several cells. Paragraph 210 discloses “programming may proceed in a sequence of steps in order to raise the Vt's of selected NVM cells above a program verify (PV) value as shown in Fig. 2B or 5 and paragraph 168. The paragraphs 10, 152, 205, 255 and step 610 of Fig. 6 also disclose the read operation. 
For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827